 
 
I 
108th CONGRESS
2d Session
H. R. 5001 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Weldon of Pennsylvania (for himself, Mr. Allen, and Mr. Greenwood) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a pilot program to develop a comprehensive system of ocean and coastal observations for the Nation’s oceans, coasts, and Great Lakes, including enhanced security at United States ports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ocean and Coastal Observation Systems Act of 2004.  
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The 95,000-mile coastline of the United States is vital to the Nation’s homeland security, transportation, trade, environmental and human health, recreation and tourism, food production, scientific research and education, historical and cultural heritage, and energy production. 
(2)More than half of the Nation’s population lives and works in coastal communities that together make up 11 percent of its land and its most ecologically and economically important regions. These regions support approximately 190 seaports, contain most of the Nation’s largest cities, and provide access to coastal waters rich in natural resources. 
(3)The Nation’s coastal waters and Great Lakes provide tremendous value to the Nation’s economy. The Nation’s ports handle goods valued at more than $700,000,000,000 annually and nearly half of the goods, including energy products, contain hazardous materials; the value of the fishing industry exceeds $28,000,000,000 annually; the value of the recreational fishing industry is estimated at $20,000,000,000 annually; and the value of the offshore oil and gas industry is between $25,000,000,000 and $40,000,000,000 annually. 
(4)The rich biodiversity of marine organisms provides society with essential food resources, a promising source of marine products with commercial and medical potential, and an important contribution to the national economy. 
(5)The oceans and the Great Lakes drive climate and weather factors causing severe weather events and threatening the health of coastal ecosystems and communities by creating or affecting both natural and manmade coastal hazards such as hurricanes, tsunamis, erosion, oil spills, harmful algal blooms, and pollution, which can each pose threats to human health and safety. 
(6)Each year, the Coast Guard relies on ocean information to save 4,380 people, conducts over 65,000 rescue missions, and carries out more than 11,680 environmental cleanups and responses to pollution. 
(7)Safeguarding homeland security requires improved monitoring of the Nation’s ports and coastline, including the ability to track vessels and to provide rapid response teams with real-time environmental conditions necessary for their work. 
(8)Advances in sensing technologies and scientific understanding have made possible long-term and continuous observation from shore, space, and in situ of ocean and coastal characteristics and conditions. 
(9)Many elements of an ocean and coastal observing system are in place but require Federal investment to consolidate, complete, sustain, and integrate. 
(10)National investment in a sustained and integrated ocean and coastal observing system and in coordinated programs of research would assist the Nation and the world in understanding the oceans and the global climate system, strengthen homeland security, improve weather and climate forecasts, strengthen management of marine resources, improve the safety and efficiency of maritime operations, and mitigate coastal hazards. 
(b)PurposesThe purposes of this Act are to provide for— 
(1)the development of an integrated ocean observing system that provides the data and information required to ensure national security and the quality of life, sustains economic development, sustains and restores healthy marine ecosystems and the resources they support, enables advances in scientific understanding of the oceans, and strengthens science education and communication; 
(2)implementation of a research and development program to better understand the oceans and achieve the goals of an integrated ocean observing system; 
(3)implementation of a data and information management system required by all components of an integrated ocean and coastal observing system and related research; and 
(4)establishment of a system of regional ocean and coastal observing systems to address local needs for ocean information. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)CouncilThe term Council means the National Ocean Research Leadership Council established under section 7902(a) of title 10, United States Code. 
(2)IOOSThe term IOOS means the integrated ocean and coastal observing system to be established by the Council under section 4(a). 
(3)National Oceanographic Partnership ProgramThe term National Oceanographic Partnership Program means the program established under section 7901 of title 10, United States Code. 
(4)Interagency program officeThe term interagency program office means the office established under section 4(d).  
4.Integrated ocean and coastal observing system 
(a)EstablishmentThe President, acting through the Council, shall carry out a pilot program to establish an integrated ocean and coastal observing system of monitoring, data communication and management, analysis, modeling, and research designed to provide data and information for the timely detection and prediction of changes occurring in the marine and coastal environment that impact the Nation’s social, economic, and ecological systems. The IOOS shall provide for continuous and quality-controlled observations of the oceans and coasts for the following purposes: 
(1)Improving the health of the Nation’s oceans, coasts, and Great Lakes. 
(2)Protecting human lives and livelihoods from hazards. 
(3)Supporting national defense and homeland security efforts. 
(4)Understanding the effects of human activities and natural variability on the state of the ocean and coasts and the Nation’s socioeconomic well-being. 
(5)Measuring, explaining, and predicting environmental changes. 
(6)Providing for the sustainable use, protection, and enjoyment of ocean and coastal resources. 
(7)Providing a scientific basis for implementation and refinement of ecosystem-based management. 
(8)Educating the public about the role and importance of the oceans in daily life. 
(9)Tracking and understanding climate change and the ocean’s and Great Lake’s roles in it. 
(10)Supplying important information to marine-related businesses such as marine transportation, aquaculture, fisheries, and offshore energy production. 
(b)System elementsIn order to fulfill the purposes of this Act, the IOOS shall consist of the following program elements: 
(1)A national observation program to fulfill national priorities, including the Nation’s contribution to the Global Ocean Observing System. 
(2)A network of regional associations to manage the regional ocean and coastal observing and information programs that collect, measure, and disseminate data and information products to meet regional needs. 
(3)A data management and communication system for the timely integration and dissemination of data and information products from the national and regional systems. 
(4)A research and development program conducted under the guidance of the Council and implemented through the National Oceanographic Partnership Program. 
(5)An outreach, education, and training program that augments existing programs, such as the National Sea Grant program and the Centers for Ocean Science Education Excellence program, to ensure the use of the data and information for improving public education and awareness of the Nation’s oceans and building the technical expertise required to operate and improve the IOOS. 
(c)Council functionsIn carrying out responsibilities under this section, the Council shall— 
(1)serve as the oversight body for the design and implementation of all aspects of the IOOS; 
(2)adopt plans and budgets that are designed and maintained by the interagency program office; 
(3)coordinate the IOOS with other earth observing activities and the Global Ocean Observing System; 
(4)coordinate and administer a program of research and development under the National Oceanographic Partnership Program to support the operation of an integrated ocean and coastal observing system and to advance the understanding of the oceans; 
(5)establish pilot projects to develop technology and methods for advancing the development of the IOOS; 
(6)support the development of institutional mechanisms to further the goals of the program and provide for the capitalization of the required infrastructure; 
(7)provide, as appropriate, support for and representation on United States delegations to international meetings on ocean and coastal observing programs; and 
(8)in consultation with the Secretary of State, coordinate relevant Federal activities with those of other nations. 
(d)Interagency program office 
(1)EstablishmentThere is established under the Council an interagency program office to be known as OceanUS.  
(2)ResponsibilitiesThe interagency program office shall be responsible for program planning and coordination of the IOOS. The interagency program office shall— 
(A)prepare annual and long-term plans for consideration by the Council for the design and implementation of the IOOS that promote collaboration among Federal agencies and regional associations in developing the global and national observing systems, including identification and refinement of a core set of variables to be measured by all systems; 
(B)coordinate the development of agency budgets for implementation of the IOOS, including budgets for the regional associations; 
(C)establish standards and protocols for data management and communications, including quality standards, in consultation with participating Federal agencies and regional associations; 
(D)certify the regional associations and establish a process for their periodic review and recertification; and 
(E)establish an external technical committee to provide biannual review of the IOOS. 
(e)Lead Federal agencyThe National Oceanic and Atmospheric Administration shall be the lead Federal agency for implementation and operation of the IOOS. Based on the plans prepared by the interagency program office and adopted by the Council, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(1)coordinate implementation, operation, and improvement of the IOOS; 
(2)establish efficient and effective administrative procedures to allocate funds to other Federal agencies and regional associations in a timely manner and according to the budget adopted by the Council; and 
(3)implement and maintain the appropriate elements of the IOOS. 
(f)Regional ocean and coastal observing systemsRegional associations shall be responsible for the development and operation of regional ocean and coastal observing systems to meet the information needs of the users groups in the region while adhering to national standards. A regional association shall— 
(1)demonstrate an organizational structure capable of supporting and integrating all aspects of a regional ocean and coastal observing and information program within a region; 
(2)prepare and have approved by the interagency program office a strategic operations plan that ensures the operation and support of regional ocean and coastal observing systems pursuant to the standards established by the Council; and 
(3)provide information products for multiple users in the region. 
(g)Civil liabilityFor purposes of section 1346(b)(1) and chapter 171 of title 28, United States Code, any regional ocean and coastal observing system that is designated part of a regional association under this section shall, in carrying out the purposes of this Act, be deemed to be part of the National Oceanic and Atmospheric Administration, and any employee of such system, while acting within the scope of his or her employment in carrying out such purposes, shall be deemed to be an employee of the Government. 
5.Interagency financingThe departments and agencies represented on the Council are authorized to participate in interagency financing and share, transfer, receive, obligate, and expend funds appropriated to any member of the Council for the purposes of carrying out any administrative or programmatic project or activity under this Act or under the National Oceanographic Partnership Program, including support for the interagency program office, a common infrastructure, and system integration for an ocean and coastal observing system. Funds may be transferred among such departments and agencies through an appropriate instrument that specifies the goods, services, or space being acquired from another Council member and the costs of the same. 
6.Authorization of Appropriations 
(a)Observing system authorizationFor development and implementation of an integrated ocean and coastal observing system under section 4, including financial assistance to the interagency program office, to the regional associations for the implementation of regional ocean and coastal observing systems, and to the departments and agencies represented on the Council, there are authorized, in addition to any amounts previously authorized, to be appropriated to the National Oceanic and Atmospheric Administration $100,000,000 for fiscal year 2006.   
(b)Regional ocean and coastal observing systems 
(1)In generalBased on guidelines formulated by the interagency program office and approved by the Council, the Administrator of the National Oceanic and Atmospheric Administration shall provide funding to certified regional associations to design, implement, operate, and improve regional ocean and coastal observing and information systems. 
(2)FundingTo carry out paragraph (1), the Administrator shall set aside from amounts appropriated pursuant to subsection (a) $50,000,000 for fiscal year 2006.  
(c)AvailabilitySums appropriated pursuant to this section shall remain available until expended. 
7.Reporting requirementNot later than March 31, 2006, the President, acting through the Council, shall transmit to Congress a report on the pilot program established under section 4. The report shall include a description of activities carried out under the program, an evaluation of the effectiveness of the program, and recommendations concerning reauthorization of the program and funding levels for the program in succeeding fiscal years. 
 
